KUNKLE, J.
The original action was brought by the State to enjoin the city of Columbus from purchasing a machine called a sand dryer, from funds apportioned to it under the Gasoline Tax law.
The city admitted the purchase but also set up that it had maintained for years an asphalt plant used exclusively for the maintenance of its city highways and that said machine was to be used in connection with said plant.
The state demurred to the city’s answer but was overruled by the trial court and not pleading further, judgment was rendered in favor of the city. Upon error being prosecuted, the Court of Appeals held:
1. The question bears upon the construction of the Gasoline Tax law and from a perusal thereof it is evident that the legislature intended to confine the expenditures from said fund exclusively and solely to highway maintenance and repair.
2. However, there is no limitation placed upon officials as to the manner in which said fund is to be disbursed except that all of it must be used for road maintenance and repairs.
3. It follows that reasonable discretion may be allowed city officials and as long as all equipment bought is for the maintenance and repair of highways and as long as there is no misappropriation of the funds or lack of good faith, it is not for the courts to interfere.
Judgment affirmed.